Citation Nr: 1508406	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a venereal disease. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder. 

3.  Entitlement to service connection for residuals of a venereal disease. 

4.  Entitlement to service connection for a gastrointestinal disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1966 to August 1970.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Since the claims were last adjudicated in a February 2010 statement of the case, additional evidence has been submitted.  This evidence was not reviewed by the Agency of Original Jurisdiction (AOJ).  However, in February 2015, the Veteran's representative submitted a written waiver of  review of the additional evidence.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for residuals of a venereal disease and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 1971 rating decision, the Board denied service connection for residuals of a venereal disease and a gastrointestinal disorder finding that although service treatment records reflected treatment for both disorders, no disorder was found on VA examination in November 1970.  The Veteran did not appeal or submit new and material evidence within one year.

2.  Evidence received since the January 1971 rating decision includes VA treatment records showing a history of genital herpes, as well as gastrointestinal symptoms including cramps and diarrhea, relates to previously unestablished facts necessary to substantiate the claims and cures prior evidentiary defects of record.


CONCLUSIONS OF LAW

1.  The January 1971 rating decision that denied the claims for service connection for residuals of a venereal disease and a gastrointestinal disorder is final.  38 U.S.C. § 4005 (c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

2.  New and material evidence has been received sufficient to reopen the claims of service connection for residuals of a venereal disease and a gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for residuals of a venereal disease is granted.

New and material evidence having been received, the application to reopen a claim for service connection for a gastrointestinal disorder is granted.


REMAND

Service treatment records showed that the Veteran was treated for venereal disease(s) and a gastrointestinal disorder.  Current treatment record show that he has a history of genital herpes, as well as gastrointestinal symptoms including cramps and diarrhea.  Accordingly, the Veteran should be afforded an examination to determine the nature and etiology of any current disorders. 

Additionally, the record shows that the Veteran receives treatment at the VA Medical Center and any outstanding records should be obtained.  Additionally, any other outstanding private treatment records should be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment from all the sources listed by the Veteran which are not already on file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3. After any records are associated with the claims file, schedule the Veteran with a VA examination to determine the nature and etiology of any current residuals of a venereal disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  An explanation for all opinions based on specific facts of this case and relevant medical principles must be provided.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must then provide the following opinion:  
Is it at least as likely as not (a 50 percent probability or more) that the Veteran currently has any residuals of a venereal disease that had its onset in service, or is otherwise related to the Veteran's military service?  The examiner must address the diagnoses of the various venereal diseases in service and determine whether any of the diagnosed diseases could have been misdiagnosed, and related to any currently manifested disease.  The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record.  

4. After any additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current gastrointestinal disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  An explanation for all opinions based on the specific facts herein and relevant medical principles must be provided.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must then provide the following opinion:  
Is it at least as likely as not (a 50 percent probability or more) that the Veteran currently has a gastrointestinal disorder that had its onset in service, or is otherwise related to the Veteran's military service?  The examiner must address the in-service notations of diarrhea and sprue.  The examiner must elicit a full history from the Veteran and consider the Veteran's lay statements of record.  

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review each examination report to ensure that each is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. After completing the above actions, and any other development as needed, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have the opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


